UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 7, 2011 AllianceBernstein Holding l.p. (Exact name of registrant as specified in its charter) Delaware 001-09818 13-3434400 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. AllianceBernsteinHolding L.P. (“AB Holding”) is furnishing a presentation made by Peter S. Kraus, Chairman and Chief Executive Officer, at the Keefe, Bruyette & Woods Investment Management & Specialty Finance Conference (“Conference”) on June 7, 2011 (“Presentation”).The Presentation is attached hereto as Exhibit 99.01. AB Holding is furnishing a transcript of the portion of the Conference relating to the Presentation (“Transcript”).The Transcript is attached hereto as Exhibit 99.02. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Presentation. Transcript. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AllianceBernstein Holding l.p. Dated:June 8, 2011 By: /s/ Edward J. Farrell Edward J. Farrell Controller and Interim Chief Financial Officer
